DETAILED ACTION

Response to Amendment
Claims 1-7 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 1/26/2021.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 1/26/2021 with respect to instant independent claim 1 have been found persuasive.
Instant independent claim 1 discloses an all solid state battery including cathode, anode, and electrolyte layers as set forth in the claim, with the anode layer comprising active materials as set forth in the claim, and a solid electrolyte containing a sulfide-based solid electrolyte, wherein a void surrounded by the solid electrolyte is present in at least a region formed by the solid electrolyte in the anode layer, and wherein a a percentage of voids surrounded by the solid electrolyte in the anode layer is 3.4 – 29.6 vol%.
Mitzutani is considered to be the prior art reference of record closest to the aforementioned limitations of instant independent claim 1.  However, the reference does not disclose nor render obvious all of the limitations of instant independent claim 1.  Namely, as persuasively argued by the Applicants, Mitzutani does not explicitly disclose the structure of the all solid state battery including the anode layer including the active material and electrolyte material as set forth in the instant claims.  While Mitzutani discloses electrolyte distributed within an anode layer, it does not explicitly disclose the structure of instant claim 1, including the particular void structure surrounded by solid electrolyte at the content as set forth in the claim.
A further search of the prior art did not reveal any additional references that alleviate the previously applied prior art reference.  Therefore, instant independent claim 1 has been found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725